Citation Nr: 0308380	
Decision Date: 05/02/03    Archive Date: 05/15/03	

DOCKET NO.  99-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953.  For combat service in the Korean conflict, he was 
awarded the Combat Infantryman Badge and the Korean Service 
Medal with two Bronze Stars, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which found that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim for service connection for a back disability.  In 
August 2000, the Board found that the veteran had submitted 
new and material evidence to reopen this claim, and remanded 
the case for additional development.  In August 2002, the 
Board again remanded this case for the purpose of providing 
the veteran a Travel Board hearing and such hearing was later 
held before the undersigned in January 2003.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is shown to have sustained back injuries 
during basic training in a motor vehicle accident and during 
combat in the Korean conflict, and the physical examination 
for separation noted that the veteran's back was abnormal.  

3.  The evidence showing a causal connection between these 
injuries during service and presently established lumbar 
spine degenerative disc disease with spinal stenosis at L3-L4 
and L4-L5 is in relative equipoise.  



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with, spinal 
stenosis at L3-L4 and L4-L5, is causally related to incidents 
of combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
correspondence and statements of the case, informed the 
veteran and representative of the evidence necessary to 
substantiate his pending claim.  The veteran and 
representative have been informed of the laws and regulations 
governing awards of service connection generally, and with 
respect to his claim of a back disorder attributable to 
service.  The RO has offered to assist the veteran in 
collecting any evidence which he might reasonably identify 
and the RO is shown to have collected all available records 
of the veteran's military service and treatment with VA 
facilities.  Private treatment records have been collected 
for review, the veteran has submitted his own and other lay 
statements in support of his claim, and he has testified at a 
hearing.  The veteran was provided a VA examination with a 
request for an opinion in accordance with 38 U.S.C.A. 
§ 5103A(d)(2).  The appellant has been advised of the 
evidence he must submit and the evidence VA would collect on 
his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Indeed, this case was reopened by the Board in August 2000 
and remanded to the RO for additional development, which 
included an attempt to collect additional private medical 
records and for the accomplishment of a VA examination with a 
request for opinion.  The duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat with the 
enemy in the active service with the U. S. military during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred by such service, satisfactory lay or other evidence 
of service incurrence or aggravation, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation, and to that extent, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. §§ 1154(b), 5107(b).   

Analysis:  The service medical records note the veteran's 
treatment in June 1952 for muscular strain of the low back 
which was attributed to the veteran's involvement in a motor 
vehicle accident.  No low back pathology was identified, but 
the veteran again sought treatment for symptoms later that 
same month.  In October 1953, the veteran was admitted to a 
service hospital for complaints of back pain related to an 
old back injury with a chip fracture at T12.  X-ray 
examination showed no identifiable abnormality, but the 
veteran was provided daily treatment.  Another record from 
October 1953 includes a notation that the veteran injured his 
back in Korea.  The November 1953 physical examination for 
separation recorded the spine and musculoskeletal system as 
abnormal, again noting a back injury during service.  There 
was, however, no notation with respect to the back at the 
summary of defects and diagnoses.  

The veteran made a service connection claim for back 
disability shortly after service and a VA orthopedic 
examination in April 1954 was unremarkable, except for the 
veteran's poor posture and an increased rounding of the 
dorsal spine.  The doctor opined that the veteran may have 
had an old vertebral juvenile type of epiphysitis, or 
something of that type, or postural strain.  X-ray of the 
thoracic spine was negative, as was X-ray of the lumbosacral 
spine, except that it was noted that there was bilateral 
sacralization of the transverse process at the last lumbar 
vertebra-a congenital abnormality.  

The veteran's initial claim of service connection for a back 
disability was denied by the RO in April 1954 on the basis 
that there was no definite diagnosis or identifiable 
pathology of the back to form the basis for an award of 
service connection in the clinical records from service and 
in the first VA examination after service.  Service 
connection for mild scoliosis was also denied on the basis 
that it was a constitutional or developmental abnormality, 
and not considered a disability for VA compensation purposes.  
The veteran was notified and did not appeal.

Over the years, the veteran has continued to pursue claims of 
service connection for back disability.  In September 1997, 
the Board found that he had failed to submit new and material 
evidence sufficient to reopen that claim.  In August 2000, 
however, the Board found that the veteran had submitted such 
evidence; specifically, a statement from a private 
chiropractor which offered an opinion causally connecting the 
veteran's back injuries during service to more recent 
findings of lumbosacral spine disability.  The veteran's 
claim was reopened and referred for additional development.  
An attempt was made to secure medical records which his 
private chiropractor had reviewed and which provided the 
foundation for his conclusion, but neither the veteran nor 
that chiropractor responded to requests for those records.  
Additionally, the veteran was provided a VA examination.  

In July 2001, the veteran was provided a VA examination which 
included a review of his claim folder.  The VA orthopedist 
provided a diagnosis of degenerative disc disease of the 
lumbar spine, and spinal stenosis at L3-L4 and L4 L5.  
Although specifically asked to provide an opinion as to the 
relationship of any back disability shown to incidents of 
service, the VA doctor's only effort in this regard was a 
statement that "[t]he etiology of this cannot be 
determined."  When asked to make a better effort, this 
physician responded that "[t]his is impossible to relate 
without speculation."

On the other hand, written correspondence received from the 
veteran's private chiropractor in 1997 and 1999 indicated 
that he had reviewed the veteran's clinical records from 
service and after service, he had examined the veteran, and 
it was his opinion that the veteran's back injuries in 
service contributed to the veteran's current low back 
pathology, "as these conditions when singular in level are 
traumatically induced."

The essential problem presented in this case is that, 
although the veteran is documented to have injured his back 
twice during military service, actual clinical identifiable 
pathology of the back was not revealed in examination and 
X-ray studies performed both during and immediately after 
service.  Additionally, although there was no diagnostic 
confirmation of such injury, the service medical records do 
contain a history of a chip fracture of T12, just above the 
lumbar vertebrae.  

The veteran's private chiropractor's opinion does tend to 
shift the balance of evidence in this case.  Although the 
chiropractor did not provide identifiable reasons or bases 
for his opinion, his clinical opinion must be accepted as 
evidence supporting the veteran's claim.  The attempt to 
obtain a more definitive opinion by VA examination provided 
in July 2001 resulted, essentially, in no opinion at all.  
The VA orthopedist's statement that the etiology of the 
veteran's lumbar spine disability could not be determined 
cannot be considered as either evidence in favor of or 
against the veteran's claim.  

The veteran is indisputably shown to have sustained two back 
injuries during service.  That the veteran's second back 
injury occurred during combat in Korea is supported by the 
veteran's credible testimony before the undersigned and lay 
statements submitted by fellow servicemen.  38 U.S.C.A. 
§ 1154(b).  

The evidence reveals that the veteran was injured in combat 
service while serving with a 60-millimeter mortar crew, an 
enterprise which itself clearly involved a significant amount 
of heavy lifting and other physically exerting activities.  
The physical examination for service separation did note 
abnormality of the veteran's back.  Finally, that the veteran 
complained of low back symptoms during and immediately after 
service, and over the following decades, is a matter of 
record, and these credible complaints establish a continuity 
of symptomatology consistent with 38 C.F.R. § 3.303.  

Accordingly, the Board finds that the evidence for and 
against the veteran's claim for service connection of lumbar 
spine disability, specifically degenerative disc disease of 
the lumbar spine with spinal stenosis at L3-L4 and L4-L5, is 
in relative equipoise, and this claim will be allowed on that 
basis and as reasonably attributable to combat service 
consistent with 38 U.S.C.A. § 1154(b).  



ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with spinal stenosis at L3-L4 
and L4-L5 is granted.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

